BAILEY, J.
In my opinion when the bank accepted the notes of the corporation in lieu of the notes of the decedent, this effected a release of the collateral in so far as the minor plaintiff was concerned. The widow and adult children of the decedent who participated in the management and control of the corporation stand in a different situation, and as to their interest in the collateral, I think there was no novation.
It results therefore as to the interest of the minor plaintiff which he acquired by descent upon the death of his father, the lien of the deed of trust has been discharged, but not as to any interest acquired by him by reason of the widow’s release of dower.